                                           Case 5:20-cv-00543-NC Document 26 Filed 04/21/20 Page 1 of 2




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                  UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10     DANIEL HSIEH and TERESA CHIU,
                                                                                         Case No. 20-cv-00543-NC
                                  11                   Plaintiffs,
                                                 v.                                      ORDER TO SHOW CAUSE WHY THE
Northern District of California




                                  12
 United States District Court




                                                                                         COURT HAS SUBJECT MATTER
                                  13     JOE WU, and others,                             JURISDICTION OVER THIS CASE
                                  14                   Defendants.
                                  15
                                  16          Federal courts are courts of limited jurisdiction. Diversity jurisdiction applies to all
                                  17   civil actions where the amount in controversy exceeds $75,000 and the case is between
                                  18   citizens of different states. 28 U.S.C. § 1332(a)(1). For purposes of determining diversity
                                  19   jurisdiction, partnerships and limited liability corporations (LLCs) are citizens of every
                                  20   state of which their owners or members are citizens. Johnson v. Columbia Properties
                                  21   Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006).
                                  22          Here, the Complaint alleges that this Court has diversity jurisdiction pursuant to 28
                                  23   U.S.C. § 1332(a). Dkt. No. 1, Complaint, at 2. It alleges that defendant Sunrise Inn Food
                                  24   Plaza, LP is a California limited liability partnership with principal offices in California
                                  25   and that defendant United Venture Regional Center, LLC, is a California limited liability
                                  26   corporation with principal offices in California. Id. The incorporation location and
                                  27   principal office location do not determine the citizenship of a partnership or an LLC—
                                  28   rather the citizen of its members or owners does. Johnson, 437 F.3d at 899.
                                           Case 5:20-cv-00543-NC Document 26 Filed 04/21/20 Page 2 of 2




                                  1            The Complaint does not identify the citizenship of the owners or members of
                                  2    either Sunrise Inn Food Plaza or United Venture Regional Center. Therefore, the parties
                                  3    are hereby ORDERED TO SHOW CAUSE why this Court has subject matter jurisdiction
                                  4    over this case.
                                  5           The parties must respond in a joint filing within 7 days of this Order. If this Court
                                  6    lacks subject matter jurisdiction over this case, it will dismiss the case.
                                  7
                                  8       IT IS SO ORDERED.
                                  9
                                  10   Dated: April 21, 2020                       _____________________________________
                                                                                     NATHANAEL M. COUSINS
                                  11                                                 United States Magistrate Judge
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                   2
